DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
At least Claim 1 is generic to the following disclosed patentably distinct species 1-10, identified as different embodiments in the application:
Species 1 is shown in Fig. 1 and is directed to a display comprised a device region, a peripheral region, and a plurality of subpixels connected to corresponding voltage regions electrodes by corresponding traces.
Species 2 is shown in Fig. 2 and it is different from Species 1 by having different pixels connected to a same voltage electrode region (see paragraph 0038 of the published application US 2020/0194537).
Species 3 is shown in Fig. 3; it differs from Species 2 by having voltage traces not only in a display region, but also in a peripheral region, and also by having right-left asymmetrical electrode voltage regions (see paragraph 0039).
Species 4 is shown in Fig. 4; it differs from Species 3 by having voltage traces that may overlap each other (see paragraph 0041).
Species 5 is shown in Fig. 5; it differs from Species 4 by having traces at different levels to which different region electrodes are extended from the same level (see paragraph 0043).
Species 6 is shown in Fig. 6; it differs from Species 3 by having voltage traces that overlap a display region (see paragraph 0044).
Species 7 is shown in Fig. 7; it differs from Species 6 by opposite dispositions of voltage traces and region electrodes (paragraph 0045).
Species 8 is shown in Fig. 8; it differs from Species 6 by voltage traces that extend from different levels to region electrodes disposed at the same level (paragraph 0046).
Species 9 is shown in Fig. 9; it differs from Species 8 by having region electrodes disposed at different levels to which traces from the same level are extended (paragraph 0047).
Species 10 is shown in Fig. 10; it differs from Species 6 by having a combination of a region electrode and a corresponding trace disposed at the same level, while different combinations are located at different levels.
The species are independent or distinct because as disclosed and described above and have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least some of the following reason(s) apply: 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/17/21